EXHIBIT 10.6

AMENDMENT NUMBER THREE

TO THE MGM RESORTS

DEFERRED COMPENSATION PLAN II

WHEREAS, Section 11.2 of the MGM Resorts Deferred Compensation Plan II (the
“Plan”) provides that the Committee may amend the Plan in whole or in part,
provided that no amendment or modification shall decrease or restrict the value
of a Participant’s vested account balance in existence at the time of such
amendment or modification; and

WHEREAS, the Committee now desires to amend the Plan, effective June 1, 2012, to
provide for immediate distribution of certain small Account Balances in a lump
sum, in accordance with the requirements of Treasury Regulation
Section 1.409A-3(j)(4)(v).

NOW, THEREFORE, effective as of June 1, 2012, the Plan is hereby amended as
follows:

 

  1.

The title of Article 4 is hereby changed to read as follows:

“Short-Term Payout; Unforeseeable Financial Emergencies; Withdrawal Elections;
Small Sum Cashouts”

 

  2.

Article 4 is amended to add the following Section 4.4 at the end thereof:

“4.4 Small Sum Cashouts. Notwithstanding any provision in the Plan to the
contrary, if (i) the total of the Participant’s Account Balance under the Plan
(together with the Participant’s account balance under any other arrangements
that, with this Plan, would be treated as a single nonqualified deferred
compensation plan within the meaning of Treasury Regulation
Section 1.409A-1(c)(2) with the elective deferral component or employer
contribution component of the Plan) does not exceed $16,500 on June 1, 2012, and
(ii) no deferral election for the Participant under the Plan has been made for
the current Plan Year, such Participant’s Account Balance shall be distributed
in a lump sum as soon as practicable and in no event later than [June 30], 2012;
provided, however, that if the Participant participates in any other
arrangements that, together with this Plan, would be treated as a single
nonqualified deferred compensation plan, the lump sum payment provided hereunder
shall be made only if the Participant’s interests in the other aggregated
arrangements are also being paid out simultaneously. For Plan Years beginning
after June 1, 2012, the Company may elect in writing to effect a cashout
pursuant to Treasury Regulation Section 1.409A-3(j)(4)(v), where the Account
Balance under the Plan (together with account balances of any other aggregated
arrangements) do not exceed the applicable dollar amount under Code
Section 402(g)(1)(B) (or a lower threshold set by the Company in such
election).”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed by a duly authorized officer as
of the date set forth below.

 

By:   

/s/ John McManus

      Date:    May 31, 2012 Its:   

Executive Vice President, General Counsel & Secretary

        

 

2